Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on January 25, 2021 has been entered and made of record.  Claims 1-15 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn, and claims 7 and 14 are no longer indicated as having allowable subject matter.
Applicant’s arguments with respect to 102 and 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US Pub. 20190259274) in view of Altenhofen et al. (US Pub. 20190327218).
Referring to claim 1, Avery discloses a computing system comprising: 
a network interface [par. 115; note network interface circuit] configured to receive a request for trust information of an off-chain data source from a client [pars. 71-73; when a node receives data from 
a processor [par. 114; note processor circuit] configured to determine a reliability data value based on...reliability information of a plurality of external sources... [pars. 74 and 75; if the unique identifier is not included within the distributed ledger, the node broadcasts the unique identifier to a group of trusted nodes; each trusted node makes a determination of whether to trust the source or not; alternatively, the determination may be made using data from sensors and/or cameras associated with the source], 
wherein the processor is further configured to control the network interface to transmit the determined reliability value to the client [par. 74; based on the determination, the unique identifier is added to the distributed ledger as trusted or not-trusted].
Avery does not appear to explicitly disclose that the reliability data value is based on a hierarchical structure of reliability information of a plurality of external sources that have intermediate relationships with the off-chain data source.
However, Altenhofen discloses that the reliability data value is based on a hierarchical structure of reliability information of a plurality of external sources that have intermediate relationships with the off-chain data source [fig. 6; pars. 101-105; different levels of trust relationships are represented using a graph; nodes connected by solid lines have direct trust relationships with each other, nodes connected by dotted lines have indirect trust relationships with each other, and nodes that are not connected together do not have any trust relationship (implied)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trust determination taught by Avery so that different levels of trust can be determined using a graph as taught by Altenhofen. The motivation for doing so would have been 
Referring to claim 2, Avery discloses wherein the processor is configured to determine that a reliability value of the off-chain data source is not stored within a reliability database implemented via a distributed ledger shared among the plurality of peer nodes based on an identity of the off-chain data source [pars. 72 and 74; the distributed ledger may be implemented as a database; the source is not trusted if the unique identifier is not stored in the distributed ledger].
Referring to claim 3, Altenhofen discloses wherein the reliability data value is generated from a hierarchical chain of reliability information in the hierarchical structure until a threshold number of hierarchical levels have been reached [fig. 6; pars. 101-105; an indirect trust relationship between a first node (e.g., father) and a second node (e.g., child’s friend) is generated when the second node (e.g., child’s friend) has a direct trust relationship with a third node (e.g., child) that has a direct trust relationship with the first node (e.g., father); this means that the indirect trust relationship is generated based on 2 levels of trust relationships].
Referring to claim 4, Avery discloses wherein the processor is further configured to update a reliability database of the distributed ledger to include the determined reliability value [par. 74; if the unique identifier is not included within the distributed ledger, the unique identifier is added to the distributed ledger].
Referring to claim 5, Avery discloses wherein the determined reliability value indicates a level of trust associated with one or more of the off-chain data source and a data element provided from the off-chain data source [par. 74; the unique identifier is added to the distributed ledger as being trusted or not trusted].
Referring to claim 8, see the rejection for claim 1, which incorporates the claimed method.
Referring to claim 9, see the rejection for claim 2.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 12, see the rejection for claim 5.
Referring to claim 13, see the rejection for claim 6.
Referring to claim 15, see at least the rejection for claim 1. Avery further discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the claimed steps [par. 114; note memory circuit and processor circuit].

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avery and Altenhofen in view of Zhang et al. (US Pub. 2017/0352027).
Referring to claim 6, Avery and Altenhofen do not appear to explicitly disclose wherein the processor is configured to determine an average value of values included in the reliability information from the plurality of external sources.
However, Zhang discloses wherein the processor is configured to determine an average value of values included in the reliability information from the plurality of external sources [pars. 41 and 42; data from a particular data source is authenticated by retrieving the same type of data from multiple distinct data sources and performing an average function].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trust determination taught by the combination of Avery and Altenhofen so that the determination is made using an average function as taught by Zhang. The motivation for doing so would have been to provide adequate authentication of data [Zhang, par. 4].
Referring to claim 13, see the rejection for claim 6.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avery and Altenhofen in view of Dolev et al. (US Pub. 20190089717).
Referring to claim 7, Altenhofen discloses wherein the processor is configured to determine the reliability value after weighting based on a depth of recursion... [fig. 6; pars. 101-105; “direct” trust relationships are generated for a first level of trust relationships, “indirect” trust relationships are generated for a second level of trust relationships].
Avery and Altenhofen do not appear to explicitly disclose weighting based on a reliability of the external data sources that provided the reliability data.
However, Dolev discloses weighting based on a reliability of the external data sources that provided the reliability data [par. 90; authenticity (i.e., trust level) of a new device is determined based on the authenticity of each of the already trusted devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trust determination taught by the combination of Avery and Altenhofen so that the determination is based on the trust level of the trusted nodes. The motivation for doing so would have been to securely communicate with new devices [Dolev, par. 89].
Referring to claim 14, see the rejection for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157